                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                              DATEF-IL_E_D_:_l-,l-~-)1~q---

 L.I. CITY VENTURES, d/b/a/ MODERN
 SPACES,
                                                                          ORDER
                             Plaintiff,
                                                                     18 Civ. 5853 (PGG)
               v.

 URBAN COMPASS, INC., d/b/a/ COMPASS,
 and JESSICA MEIS,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff L.I. City Ventures, LLC, d/b/a Modem Spaces ("Modem Spaces"),

asserts claims against Urban Compass, Inc., d/b/a Compass, and Jessica Meis for breach of

contract, tortious interference with contract, misappropriation of trade secrets, unfair

competition, and tortious interference with prospective economic relations. Modem Spaces and

Urban Compass are competing real estate brokerage firms, and Meis is a real estate agent who

formerly worked at Modem Spaces, but who now works for Urban Compass. (See Am. Cmplt.

(Dkt. No. 1-2) if I; Benaim Aff. (Dkt. No. 10-2) ifif 7, 17; Meis Aff. (Dkt. No. 24) if'i! 2-4)

Plaintiff claims that - prior to Meis' departure from Modem Spaces in January 2018 - she

emailed numerous documents containing Plaintiff's trade secret information to her personal

email ac<;ount. Plaintiff also claims that Meis thereafter shared Plaintiffs trade secret

information with Urban Compass.

                Pending before the Court is Plaintiffs motion for a preliminary injunction

enjoining Defendants from, inter alia, using or disclosing Plaintiffs trade secret information or
soliciting Modem Spaces' clients. For the reasons stated below, Plaintiffs motion will be

denied.

                                          BACKGROUND

I.        PROCEDURAL HISTORY

                 Plaintiff filed this action in New York Supreme Court on February 6, 2018. (See

Cmplt. (Dkt. No. 1-1)) On June 12, 2018, Plaintiff filed an Amended Complaint, which added a

claim for trade secret misappropriation in violation of the federal Defend Trade Secrets Act.

(See Am. Cmplt. (Dkt. No. 1-2) ,r,r 67-80) On June 13, 2018, Plaintiff moved for a temporary

restraining order and preliminary injunction in state court. (See Pltf. Br. in Supp. of Preliminary

Inj. (Dkt. No. 1-6))

                 On June 19, 2018, the state court issued a temporary restraining order prohibiting

Urban Compass from (1) using "any of Modem Spaces' Proprietary Information that Meis

emailed to herself in January 2018,"; and (2) communicating with "Modern Spaces' clients and

employees that were disclosed to [Urban] Compass by Meis." The TRO also prohibited Meis

from (1) communicating with

          any client of Modern Spaces that she communicated with while at Modern Spaces and for
          which Modern Spaces had an exclusive listing at the time Meis worked at Modern
          Spaces, or otherwise seeking to divert such client's patronage or business, in whole or in
          part, from Modern Spaces to any person or firm, including but not limited to, [Urban]
          Compass, or otherwise seeking to interfere with the business relationship between
          Modern Spaces and any client of Modem Spaces;

and (2) "using or disclosing to third parties, including without limitation [Urban] Compass,

Modern Spaces' Proprietary Information." (State TRO (Dkt. No. 10-7)) Although the TRO was

signed on June 19, 2018, it was not filed until June 28, 2018. (Id.)




                                                  2
               On June 28, 2018 - the same day that the state court TRO was filed-Defendants

removed this action to federal court. (See Notice of Removal (Dkt. No. 1)) 1 On July 12, 2018,

Plaintiff filed a motion to extend the state court's temporary restraining order, and requested that

this court enter a preliminary injunction granting Plaintiff broader relief than that provided in the

TRO. (See Mot. (Dkt. No. 10); Pltf. Br. (Dkt. No. 11)) The Court scheduled a hearing on the

application to extend the temporary restraining order and to issue a preliminary injunction for

July 20, 2018. (Order (Dkt. No. 12)) The parties subsequently stipulated to an adjournment of

that hearing to September 5, 2018, and further stipulated to the entry of a TRO "pending a

decision on plaintiffs motion for preliminary injunction, with the exception that Jessica Meis

will be allowed to use her personal contacts, including her Google Contact list." (July 16, 2018

Defs. Ltr. (Dkt. No. 13) at l; July 17, 2018 Jt. Ltr. (Dkt. No. 16))

               Plaintiffs filings in support of its request for a preliminary injunction assert that -

prior to Meis's departure from Modern Spaces - she had emailed to herself numerous documents

containing Modern Spaces' trade secret information, in violation of her Independent Contractor

Agreement with Modern Spaces. (See Pltf. Br. (Dkt.No.11) at 9-10, 17-19; Pltf. Reply Br.

(Dkt. No. 29) at 5, 10-13) However, Plaintiff did not provide the Court with copies of the

documents allegedly containing trade secret information, nor did Plaintiff adequately explain

why the information contained in these documents constitutes trade secrets.

               At the September 5, 2018 hearing, the Court informed the parties that it could not

rule on the motion for a preliminary injunction until Plaintiff identified the information it




1 The Notice of Removal filed on June 28, 2018 was deficient, in that the name of the filer on
the Notice of Removal was incorrect. On June 29, 2018, Defendants filed a corrected Notice of
Removal. (See Notice of Removal (Dkt. No. 4))
                                                  3
believes constitutes trade secrets. (Sept. 5, 2018 Tr. (Dkt. No. 47) at 5) The parties then

requested the opportunity to participate in a settlement conference. (Id. at 31, 36)

               The parties' settlement discussions were not successful. Accordingly, on

November 14, 2018, the Court ordered Plaintiff to submit "(1) a clear list of what Plaintiff claims

is the proprietary, confidential, trade secret information that Defendant Meis took when she

ceased working for Plaintiff; (2) the actual files Plaintiff claims Defendant Meis forwarded to her

personal e-mail, rather than only the cover emails; and (3) legal authority demonstrating that

these materials constitute trade secret information." (See Order (Dkt. No. 40))

               Plaintiff subsequently submitted a supplemental reply declaration, along with

three documents that Plaintiff argued "undoubtedly constitute proprietary and/or trade secret

information." 2 (See Levaia Supp. Reply. Deel. (Dkt. No. 42) ~ 5) Plaintiff also submitted a brief

arguing that these documents constitute trade secrets under both federal and New York law. (See

Pltf. Supp. Reply Br. (Dkt. No. 43)) Defendants, in response, submitted, inter alia, a copy of the

Independent Contractor Agreement between Modem Spaces and Meis. (Meis Supp. Aff., Ex. A

(Dkt. No. 46-2) at 11-16) Defendants also submitted a supplemental brief disputing Plaintiffs

claim that the three exhibits submitted to the Court contain trade secrets. (Defs. Supp. Br. in

Opp. (Dkt. No. 46-1))




2 The Court granted Plaintiffs request to file the allegedly proprietary and trade secret
documents under seal, based on Plaintiffs representation that "the customer lists which are
attached to the Supplemental Declaration ... contain certain confidential information about
Plaintiffs clients including such information as clients' budgets as well as other confidential
mortgage information which is not obtainable through public sources." (See Dkt. No. 41)


                                                  4
II.    RELEVANT FACTS

       A.       Meis's Work at Modern Spaces

                Between the summer or fall of2016 and January 2018, Meis worked as a real

estate agent for Modem Spaces. (Benaim Aff. (Dkt. No. 10-2) ,r 7; Meis Aff. (Dkt. No. 24) at ,r

3)3 In July 2017, Meis and Modem Spaces executed an agreement governing Meis's work for

Modem Spaces (the "Agreement"). (Meis Supp. Aff., Ex. A (Dkt. No. 46-2) at 11-16)

                1.    Meis's Independent Contractor Agreement

            The Agreement contains several provisions addressing Modem Spaces' "Proprietary

Information":

       7) Termination.... In the event of your termination for any reason:

       c) You will not utilize or disclose to others any Proprietary Information (defined below),
       including without limitations, any confidential information given to MODERN SPACES
       or its representatives by MODERN SPACES or by a client of MODERN SPACES
       without written permission of MODERN SPACES and the client.

       10) Use and Disclosure of Proprietary Information/Non-Solicitation/Remedies

       a) You acknowledge that any information to which you have access at MODERN
       SPACES and/or which is related to the business of MODERN SPACES whether printed,
       written or computerized, including without limitation, open listings, exclusive listings,
       co-exclusive listings, co-brokers listings, names, addresses and telephone numbers
       pertaining to or in connection with any such listings, is deemed confidential and
       proprietary to MODERN SPACES (the "Proprietary Information"). You should upon
       termination of your association with MODERN SPACES for any reason or at the request


3
  In affidavits submitted in opposition to Plaintiffs motion, Meis has variously stated that her
work for Modem Spaces began in September 2016 (Meis Aff. (Dkt. No. 24) at ,r 3) and in
August 2016. (Meis Supp. Aff. (Dkt. No. 46-2) ,r,r 3, 8). The Amended Complaint states that
Meis "began her association with Modem Spaces as a real estate agent in November 2017,
executing a formal Independent Contractor Relationship Agreement with Modem Spaces in July
2017 ." (Am. Cmplt. (Dkt. No. 1-2) ,r 16) Given the date of the Independent Contractor
Relationship Agreement, the "November 2017" date appears to be a typographical error. The
affidavit of Eric Benaim, Modem Spaces' chief executive, states that "Defendant Meis began her
association with Modem Spaces as a real estate agent in November 2016, executing a formal
Independent Contractor Relationship Agreement with Modem Spaces in July 2017." (Benaim
Aff. (Dkt. No. 10-2) ,r 7)
                                                5
       of MODERN SPACES at any time, you shall (i) immediately tum over to MODERN
       SPACES all written materials then in your possession concerning the Proprietary
       Information, together with all copies thereof and all notes with resect thereto, and (ii) not
       utilize or disclose to others any proprietary information without the written permission of
       MODERN SPACES.

        b) You covenant and agree that, during the term of this Agreement and for a period
        ending upon your termination with MODERN SPACES, you will not solicit, employ,
        engage or in any manner encourage any current or former employee, independent
        contractor broker or salesperson of MODERN SPACES to leave its employ, directly or
        indirectly, for the employ of a person or entity which directly or indirectly competes with
        MODERN SPACES.

        c) You acknowledge and agree that neither monetary damages nor any other ready [sic]
        at law will be adequate or sufficient to protect MODERN SPACES from any threatened
        or actual breach by you of any of your obligations contained in this section of the
        agreement. Accordingly, you agree that, in the event of a breach or threatened breach of
        any such obligations, in additions [sic] to and not in lieu of any damages sustained by
        MODERN SPACES and any other remedies which MODERN SPACES may have,
        MODERN SPACES shall have the right to equitable relief, including, without limitation,
        the issuance of any injunction by any such breach or threatened such, without the
        necessity of proving actual damage or posting a bond.

(See Meis Supp. Aff., Ex. A (Dkt. No. 46-2) ,r,r 7, 10)

                Other provisions in the Agreement emphasize Meis's status as an independent

contractor, and acknowledge that Meis would solicit brokerage business beyond Plaintiffs own

listings and clients:

        2) Listings[.] The Company agrees to make available to you all current
        Company listings, such listings as the Company chooses to place exclusively in
        the possession of some other salesperson. The Company agrees to assist, advise,
        and cooperate with you to facilitate the transaction of real estate business by you.
        If you solicit and/or procure real estate listings, which are not listed with the
        Company, you must offer to place such listings with the Company and the
        Company will advise you in writing whether or not it wishes to accept such
        listings.

        3) Compensation/commission. As your sole compensation for services rendered
        to MODERN SPACES, you will be paid commissions in accordance in agreement
        [sic] amount of fifty percent (50%) between you and MODERN SPACES ....
        You will not receive any remuneration related to the number of hours you work or
        be treated for any purpose as an employee of MODERN SPACES.



                                                  6
         4) Independent Contractor. You will be treated as an independent contractor and
         not as an employee of MODERN SP ACES for any purpose .... This Agreement
         shall not render you an employee, partner, agent of, or joint venture with the
         Company for any purpose. You shall not enter into or make any commitment for
         or in the name of Company.

(Id. at ,r,r 2, 3, 4)

                   2.     Meis's Alleged Access to Plaintiff's
                          Proprietary, Confidential Information

                   According to Plaintiff, while Meis worked at Modem Spaces, she was privy to the

company's confidential, proprietary information, including the company's "clients, listings,

business operations, strategies, assets," financial affairs, and "present and future projects and

developments." (Benaim Aff. (Dkt. No. 10-2) ,r 10) Meis had access to Modem Spaces'

Customer Management System ("CMS") database, landlord listings, developer information, and

leads generated by Modem Spaces.        ffiL ,r 11)   According to Plaintiff, Modem Spaces' "client

and owner lists contained valuable, non-public information that was developed ... by Modem

Spaces over years of diligence, hard work, and considerable expense." (@ Moreover, "Modem

Spaces provide[d] leads to its agents daily, on a first come, first served basis," and "Meis

received leads just by being in the office, all directly from Modem Spaces' owners." (Benaim

Reply Aff. (Dkt. No. 28) ,r 5)

                   Defendant Meis disputes Plaintiff's representations concerning her access to the

CMS database. (Meis Aff. (Dkt. No. 23) ,r 4) Meis asserts that she "did not have access to any

confidential or proprietary information in the CMS. I had login credentials which granted me

access to input my own data relating to deals that I closed. If I had any other access, I was not

aware of it and I did not know how to use it." (Id.) Meis also disputes Plaintiff's allegations

concerning her access to "leads": "To the best of my knowledge and recollection, Modem




                                                       7
Spaces never gave me a single lead to work or a single property listing. Every deal I signed or

closed while at Modem Spaces was sourced on my own." (lg_,_ ,r 3)

                  Plaintiff has, however, offered evidence that it supplied Meis with at least some

direct "lead[s] to work." Plaintiff has submitted six emails - all dated between February and

May 2017 -which Modem Spaces principal Ted Kokkoris forwarded directly to Meis; each

email is an inquiry from an individual searching for an apartment. 4 For example, an email from

Jesse Cahill dated February 20, 2017 reads: "Dear Sir or Madam, My wife and I are beginning

to investigate purchasing a two-bedroom apartment in or around Manhattan. We'd love to talk to

someone about what availabilities you may have. Best, Jesse." (Benaim Reply Aff. Ex. A (Dkt.

No. 28-1) at 3)

                  On January 22, 2018, Meis terminated her affiliation with Modem Spaces,.and

announced that she would begin working for Urban Compass. (Benaim Aff. (Dkt. No. 10-2) ,r

17) As discussed below, prior to her departure Meis sent numerous emails from her Modem

Spaces' email account to her personal account, with various attachments. (Id.     ,r,r 18-21; Emails
(Dkt. No. 10-2) at 19-48)

       B.         The Alleged Proprietary Information Meis
                  Emailed to Her Personal Email Account

                  Plaintiff asserts that each email Meis sent to herself included multiple attachments

containing Modem Spaces' proprietary information, and that Meis shared at least some of this




4
  The subject of each email is "New submission from Contact Us." The Court understands
"Contact Us" to be a submission form on Modem Space's website. (See
https://www.modemspacesnyc.com/contact/ (last accessed January 11, 2019 at 10:52 a.m.)) The
forwarded information includes the name, email address, and telephone number of the person
inquiring about finding an apartment, as well as the content of the inquirer's message to Modem
Spaces. (Benaim Reply Aff. Ex. A (Dkt. No. 28-1)) All of the emails submitted by Plaintiff
were sent before the Agreement between Meis and Modem Spaces was executed.
                                                    8
    information with Urban Compass. (Benaim Aff. (Dkt. No. 10-2) ,r,r 18, 21) Meis does not

    dispute that she sent emails from her Modern Spaces email address to her personal email

    account, but she denies that these emails contained Modem Spaces' proprietary information.

    (Meis Aff. (Dkt. No. 23))

                   Meis's explanation for the emails is as follows: "Just before I gave my notice to

    Modern Spaces that I would be leaving to affiliate with [Urban] Compass, I emailed certain

    documents to myself for my own records. I did so because I knew that as soon as I gave notice

    my accounts would be cut off. " 5 (ML ,r 8) According to Meis, most of the documents she

    emailed to herself "are files relating to transactions I closed that I am required to maintain in my

possession for three years past closing." 6 Qd.     ,r 9)
                   Defendants have submitted "a spreadsheet ... listing what [they] believe[] to be

    the universe of emails that Ms. Meis forwarded to her personal account prior to her departure

    [from Modem Spaces]." (Kirsch Supp. Deel. (Dkt. No. 46-3) ,r 6) For each of the 59 emails sent

    from Meis's Modem Spaces email address to her personal email address between January 14,

    2018 and January 20, 2018, this ten-page spreadsheet lists the date and subject of the email,

    attachments (if any), and notes (if any). (See Dkt. No. 10-4)




    5
·      Defendants have submitted an email exchange that took place on January 23, 2018 and January
    24, 2018 between Meis and Lisa Ingardia, Managing Director of Modem Spaces. In this
    exchange, Meis asks, "any way my emails could be retrieved and sent to me? I would appreciate
    it if they could but I understand if they can't." Ingardia responds: "I'll follow up on any emails
    you should receive, but we did terminate the gmail account." (Meis Supp. Aff., Ex. B (Dkt. No.
    46-2) at 19-22)) The Court assumes that the "gmail account" referenced here is Modern Spaces
    email account for Meis, likely created through Gmail.
    6
       New York's Real Property Law requires sellers' agents or landlords' agents to provide buyers
    and tenants with a disclosure form, obtain a signed acknowledgement, and "maintain a copy of
    the signed acknowledgement for not less than three years." See N.Y. Real Prop. Law§ 443
    (McKinney's).
                                                      9
               Defendants maintain that these emails contain "no proprietary or trade secrets

belonging to Modern Spaces," and have challenged Plaintiff to "(a) explain why any of those

documents [listed in the spreadsheet] might be proprietary ... or (b) inform [defense] counsel ..

. [how] the list [is] incomplete .... " According to Defendants, Plaintiff has never responded to

that challenge. (Kirsh Supp. Deel. (Dkt. No. 46-3) ,r,r 6-7)

               In support of its claim that Meis emailed Plaintiff's proprietary information to her

personal email address, Plaintiff cites three Excel files listed on the spreadsheet as attachments to

emails Meis sent herself: a file entitled "OLR MyCustomers.xls."; a file named "CMSData.xlxs"

from an email entitled "CMS Data on Rentals/Sales"; and a file named "BuyersList.xls."7

(Benaim Aff. (Dkt. No. 10-2) ,r 18; Meis Aff. (Dkt. No. 23) ,r,r 5-7, 9; Benaim Reply Aff. (Dkt.

No. 28) ,r,r 7, 1O; Pltf. Supp. Reply, Exs. E, F, G (Dkt. Nos. 42-5, 42-6, 42-7)) 8



7
  Earlier in this litigation, Plaintiff also pointed to an Excel file entitled "Mailing_List.xis,"
which contains 1,155 names and addresses of owners of various properties in Long Island City.
(Benaim Reply Aff. (Dkt. No. 28) ,r 10) In responding to this Court's November 14, 2018 Order
to list all proprietary and confidential materials that Plaintiff contended Meis had emailed to her
personal email address, however, Plaintiff did not cite this file. (See Levaia Supp. Reply Deel.
(Dkt. No. 42) ,r 5 (identifying only "Exhibits E, F, & G" - which correspond to the OLR
Customers file, the CMS Data Rentals/Sales document, and the Buyers List - as files that
"undoubtedly constitute proprietary and/or trade secret information."))
8
  Plaintiff claims that it is "impossible" to identify other documents that Meis emailed to her
personal account that contain confidential and proprietary information. (Levaia Supp. Reply
Deel. (Dkt. No. 42) ,r 16) According to Plaintiff, "the documents which Meis sent to herself
were sent through an internet server which Plaintiff cannot access, and Meis deleted the emails
from her 'sent' emails. Thus, Plaintiff cannot possibly identify precisely what was sent without
receiving the documents taken by Meis which Defendants were supposed to produce." (Id. ,r 17)

Plaintiff's alleged inability to access the emails at issue is difficult to understand. Plaintiff's
August 30, 2018 submissions to this Court include emails forwarded from Meis's Modern
Spaces email account. (See Benaim Reply Aff. Exs. A, C (Dkt. Nos. 28-1, 28-3)) Moreover,
during a September 5, 2018 hearing at which the Court instructed Plaintiff's counsel that all
emails containing alleged proprietary information would have to be produced in this litigation,
Plaintiff's counsel did not assert that Plaintiff could not access these allegedly proprietary
documents. (See,~' Sept. 5, 2018 Tr. (Dkt. No. 47) at 11 ("Just to be clear, your Honor, the
reason why the papers didn't initially have the actual information and only the cover sheets of
                                                  10
               The Court considers each of these documents below.

       OLR Customer List

               Plaintiff cites a January 13, 2018 email with the subject line "OLR customers."

The email was sent from Meis's Modem Spaces email address to her personal AOL email

address, and then forwarded from the Modem Spaces email account to Meis' s personal Gmail

email account on January 14, 2018. 9 (Levaia Supp. Reply Dec., Ex. E (Dkt. No. 42-5)) This

email contains - as an attachment - a two-page spreadsheet with 51 row entries. In addition to

basic customer contact information such as name, telephone number, and email address, the

spreadsheet columns include headings entitled "Created," "Activity," "Status," and "Origin."

Below the "Created" and "Activity" headings are dates ranging from September 2016 to

December 2017; the "status" of all but two row entries is "active." Below the "Origin" column

are entries stating either "personal referral," "Street Easy," "Other Source," or - in one case -

"Facebook." (Id. at 3-4)

               According to Plaintiff, the OLR Customer List "was derived from Plaintiffs OLR

company account, and the attachment includes the names and addresses of Plaintiffs

customers." (Levaia Supp. Reply Dec. (Dkt. No. 42) ,r 6) Defendant Meis contends, however,

that the spreadsheet "does not include a single piece of data input by Modem Spaces, or by any

other agent with Modem Spaces." (Meis Supp. Aff. (Dkt. No. 46-2) ,r 6) According to Meis,

OLR, or "Online Residential," "is a listing and customer management platform for real estate

agents ... that feeds into the master listings sharing system available to members of the Real



the emails was because of my concern that ... by putting this on the system, so to speak, it
becomes public.")) In any event, Plaintiffs application for a preliminary injunction will be
decided on the basis of the documents that have been submitted to the Court.
9
  It is not clear from the email chain provided to the Court how this email was forwarded from
Meis's Modem Spaces email account to her Gmail account.
                                                 11
Estate Board ofNew York." (Id. at ,r 5) Meis "placed all serious potential buyer and rental

customer leads that [she] procured through [her] Social Media marketing, [or] that [she]

individually paid for as 'paid leads' from publicly available resources such as Streeteasy or

Zillow, or that [she] procured through [her] sphere of influence, referrals, friends, or

acquaintances into the OLR platform in order to send them active listings based on criteria the

potential customers and [Meis had] discussed." (14,_)

               Plaintiff has demonstrated that its principal- Ted Kokkoris -provided Meis with

the name of one of the customers listed on the OLR Customer List-Jesse Cahill. (See Benaim

Reply Aff. Ex. A (Dkt. No. 28-1) at 2-4) Plaintiff has not demonstrated that Modern Spaces was

the source for any other information reflected in the OLR Customer List, however.

       CMS Data Rentals/Sales

               Plaintiff also cites a January 13, 2018 email with the subject line "CMS Data

Rentals/Sales." This email was likewise sent from Meis's Modern Spaces email address to her

personal AOL email address, and then forwarded from the Modern Spaces email account to

Meis's personal Gmail email account on January 14, 2018. (Levaia Supp. Reply Dec., Ex. F

(Dkt. No. 42-6)) This email contains two spreadsheet attachments. The first spreadsheet, which

appears to concern rental properties, contains ten columns with the headings: "Name,"

"Address," "Unit," "Lease signed," "Lease Date," "Commission Amount," "Split with Agent,"

"Commission After Splits," "Commission Paid Date," and "Entered into CMS." Under these

headings are sixteen rows of information. (Id. at 4) The second spreadsheet, which appears to

concern properties for sale, contains seven columns with similar headings: "Name," "Address,"

"Sales Price," "Commission %," "Commission Total," "Commission Split," and "Splits with

Agent?" Under these headings are nine rows of information. Qd. at 5)



                                                  12
                    According to Plaintiff, "[t]he CMS Data is a reference to the system owned by

Modern Spaces and the attachment contains a list of names of individuals, many of whom are

names which the leads were given to Meis by Modern Spaces." (Levaia Supp. Reply Dec. (Dkt.

No. 42) ,r 7) Plaintiff has not offered any evidence that the names on the spreadsheets

correspond with leads Plaintiff provided to Meis, however.

                    Defendant Meis asserts that the CMS Data spreadsheet "is an excel spreadsheet

that [she] made and updated to keep track of [her] own pending and closed deals from August

2016 - January 2018 (the term of [her] affiliation with Modern Spaces). The spreadsheet

contains all of the necessary information that [she] was required to enter into Modern Spaces'

CMS database per Modern Spaces' request. Agents affiliated with Modern Spaces were advised

that they would not be paid their commissions due unless and until required data regarding the

closed deals w[ere] entered into the CMS System." (Meis Supp. Aff. (Dkt. No. 46-2) ,r 10)

(emphasis in original). Meis further asserts that "this spreadsheet lists only deals that [she] alone

worked on. Neither Modern Spaces, nor any of its employees or agents, worked on these deals."

(Id.   ,r 11)   Moreover, five of the deals listed on this spreadsheet were still pending when Meis

resigned from Modern Spaces; the information relevant to those deals was thus never entered

into the CMS database. Qd.        ,r,r 12-13)
           Buyers List

                    Plaintiff also relies on a January 13, 2018 email with the subject line "Buyers

List." This email was likewise sent on January 13, 2018 from Meis's Modern Spaces email

address to her person AOL email address, and was then forwarded from the Modern Spaces

email account to Meis's personal Gmail account on January 14, 2018. (See Benaim Aff., Ex. B

(Dkt. No. 10-2) at 21) Attached to these emails is a four-page spreadsheet. The first two pages



                                                     13
contain columns headed "Client Name," "Budget," "Size," "Location," "Pre-Approved," and "%

Down at closing." Below these headings are 33 rows of corresponding information. The third

and fourth pages ofthis spreadsheet contain columns headed "Other," and "In Contract," and list,

inter alia, several property addresses. (Levaia Supp. Reply Dec., Ex. G (Dkt. No. 42-7))

(Benaim Aff. (Dkt. No. 10-2) ,r 18; Meis Aff. (Dkt. No. 23) ,r 7, Ex. B)

               According to Plaintiff, the Buyers' List spreadsheet "is a list of names of clients

of Modem Spaces," and reflects "approximately $30 million in [potential] sales," which

corresponds to more than "one million dollars in real estate commissions." (Levaia Supp. Reply

Dec. (Dkt. No. 42) ,r 8) The list of names includes Jesse Cahill. Plaintiff has offered no

evidence that the other names found in the Buyers List are Modem Spaces clients, or that Meis

obtained these names from Modem Spaces.

               According to Defendant Meis, the Buyers List "is an excel spreadsheet that [she]

made to remind [herself] of key information discussed with a new potential buyer during an

initial buyer interview" conducted over the telephone; these buyers "presumably reach out to

every broker in town ... and offered these basic facts about their interests freely so that a broker

could suggest properties that matched their interests." (Meis Supp. Aff. (Dkt. No. 46-2) ,r,r 14-

15)

                                          DISCUSSION

               Plaintiff seeks an order

       (i) preliminarily enjoining and restraining [Urban] Compass and its employees, agents
       and/or representatives, from using, disclosing, disseminating and/or exploiting any of
       Modem Spaces' Proprietary Information (as that term is defined in the Agreement
       entered into between [Meis] and Modem Spaces (the "Agreement"), and from soliciting,
       initiating communications with, corresponding with or contacting Modem Spaces' clients
       and [employees] pursuant to the Agreement; preliminarily enjoining and restraining Meis
       from, directly or indirectly, soliciting, initiating[] communications with, corresponding
       with or contacting (in any manner, including, but not limited to, electronically) any client


                                                 14
       of Modern Spaces, or otherwise seeking to divert a client of Modern Spaces' patronage or
       business, in whole or in part, from Modern Spaces to any other person or firm, including,
       but not limited to, [Urban] Compass, or otherwise seeking to interfere with the business
       relationship between Modern Spaces and any client of Modern Spaces;

       (ii) preliminarily enjoining and restraining Meis from, directly or indirectly, soliciting,
       hiring, assisting in hiring, initiating communications with, corresponding with or
       contacting (in any manner, including, but not limited to, electronically) any current
       partner, employee or consultant of Modern Spaces, or otherwise seeking to in any way
       interfere with the relationship between Modern Spaces and any Modern Spaces partner,
       employee or consultant;

       (iii) preliminarily enjoining and restraining Meis from using or disclosing to third
       parties, including without limitation [Urban] Compass, Modern Spaces' Proprietary
       Information (as that term is defined in the Agreement);

       (iv) directing defendants to immediately deliver to Modern Spaces' counsel all originals
       and copies (including, but not limited to, copies on computer disks, computer hard drives
       or other electronic formats) of any and all Proprietary Information (as that term is defined
       in the Agreement) ....

(See Pltf. Br. (Dkt. No. 11) at 22; State TRO (Dkt. No. 10-7) at 3-4)

I.     LEGAL STANDARD

               In the Second Circuit, a court may issue a preliminary injunction only where

       the plaintiff has demonstrated "either (a) a likelihood of success on the merits or
       (b) sufficiently serious questions going to the merits to make them a fair ground for
       litigation and a balance of hardships tipping decidedly in the [plaintiff]'s favor."
       Second, the court may issue the injunction only if the plaintiff has demonstrated
       "that he is likely to suffer irreparable injury in the absence of an injunction." ...
       Third, a court must consider the balance of hardships between the plaintiff and
       defendant and issue the injunction only if the balance of hardships tips in the
       plaintiffs favor.. Finally, the court must ensure that the "public interest would not
       be disserved" by the issuance of a preliminary injunction.

Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir. 2010) (citations omitted); see also Louis Vuitton

Malletier v. Dooney & Bourke, Inc., 454 F .3d 108, 113-14 (2d Cir. 2006). 10



10
   "Where the movant seeks a mandatory injunction (one that will alter the status quo) rather
than a prohibitory injunction (one that maintains the status quo), the likelihood-of-success
standard is elevated: the movant must show a clear or substantial likelihood of success."
Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 97 (2d Cir. 2005) (citing Rodriguez ex
                                                15
               For reasons that will be explained below, Plaintiff has not demonstrated a

likelihood of success on the merits or sufficiently serious questions going to the merits.

Accordingly, Plaintiffs request for a preliminary injunction will be denied.

II.    ANALYSIS

       A.       Likelihood of Success on the Merits

               "To establish a likelihood of success on the merits, a plaintiff need not show that

success is certain, only that the probability of prevailing is better than fifty percent." Citibank,

N.A. v. Norske Skogindustrier ASA, No. 16 Civ. 850 (RJS), 2016 WL 1052888, at *3 (S.D.N.Y.

Mar. 8, 2016) (internal quotation marks and citations omitted).

               Modem Spaces contends that it has shown a likelihood of success on its claims

against (1) Meis and Urban Compass for unfair competition under New York law; (2) Meis and

Urban Compass under the Defend Trade Secrets Act of2016 ("DTSA"), 18 U.S.C. § 1831 et

seq.; and (3) Meis for breach of contract. (Pltf. Br. (Dkt. No. 11) at 18-19; Pltf. Reply Br. (Dkt.

No. 29) at 12-13)




rel. Rodriguez v. DeBuono, 175 F.3d 227,233 (2d Cir. 1999) (citing Jolly v. Coughlin, 76 F.3d
468, 473 (2d Cir. 1996))). A mandatory injunction alters the status quo by requiring a party to
perform "some positive act." Nicholson v. Scoppetta, 344 F.3d 154, 165 (2d Cir. 2003) (internal
quotation marks and citation omitted).

To the extent that Plaintiff seeks to enjoin Defendants from soliciting, initiating communications
with, or contacting any client of Modem Spaces, it arguably alters the status quo, because there
is no non-solicitation clause in the Agreement. See Tom Doherty Assocs., Inc. v. Saban Entm't,
Inc., 60 F.3d 27, 35 (2d Cir. 1995) ("Because the preliminary relief arguably alters the status quo
by doing more than is required by the Agreement, it might be considered mandatory.") The issue
need not be resolved, however, because Plaintiff has not shown that it is entitled to relief under
even the less stringent preliminary injunction standard.


                                                  16
               1.      Unfair Competition Claim

               "The essence of a misappropriation unfair competition claim under New York law

'is that the defendant misappropriated the fruit of plaintiffs labors and expenditures by obtaining

access to plaintiffs business idea either through fraud or deception, or an abuse of a fiduciary or

confidential relationship."' Small Bus. Bodyguard Inc. v. House of Moxie, Inc., 230 F. Supp. 3d

290, 307 (S.D.N.Y. 2017) (quoting Katz Dochrermann & Epstein, Inc. v. Home Box Office, No.

97 Civ. 7763, 1999 WL 179603, at *4 (S.D.N.Y. Mar. 31, 1999)); see also PLC Trenching Co.,

LLC v. Newton, No. 6:11-CV-0515, 2011 WL 13135653, at *10 (N.D.N.Y. Dec. 12, 2011) ("To

state an unfair competition claim on a theory of misappropriation under New York common law,

a plaintiff must allege that the defendant (1) misappropriated and used, (2) the plaintiffs

property [or commercial advantage], (3) to compete against the plaintiffs own use of the same

property [or commercial advantage]." (internal citations omitted))

               Plaintiff has framed its unfair competition claim in terms of misappropriation of

trade secrets, alleging that the OLR Customer List, CMS Data Rentals/Sales spreadsheets, and

Buyers List that Meis emailed to her personal email account constitute trade secrets under New

York law. (See Pltf. Br. (Dkt. No. 11) at 19; Pltf. Supp. Reply Br. (Dkt. No. 43) at 8-9).

               Where a plaintiff contends that a defendant misappropriated a trade secret or some

other form of proprietary, confidential information, a plaintiff seeking a preliminary injunction

must "'put forth sufficient evidentiary proof to show what specific data the individual defendants

misappropriated."' Paz Sys., Inc. v. Dakota Grp. Corp., No. Civ. 054763 (LDW) (WDW), 2006

WL 8430241, at *6 (E.D.N.Y. June 16, 2006) (quoting Tactica Int'I, Inc. v. Atl. Horizon Int'l,

Inc., 154 F. Supp. 2d 586,607 (S.D.N.Y. 2001); see also Tactica, 154 F. Supp. 2d at 607

(denying preliminary injunction where plaintiff "failed to make the requisite evidentiary



                                                 17
showing" that defendants used plaintiffs proprietary information); Hancock v. Essential Res.,

Inc., 792 F. Supp. 924, 927 (S.D.N. Y. 1992) (denying preliminary injunction premised on unfair

competition claim where - "assuming that the Customer Materials were kept confidential" -

plaintiff had not "establish[ed] the requisite unauthorized taking and exploitation of the

Customer Materials").

                Courts applying New York law have embraced the Restatement of Torts'

definition of a trade secret: "A trade secret may consist of any formula, pattern, device or

compilation of information which is used in one's business, and which gives [the holder] an

opportunity to obtain an advantage over those who do not know or use it." Integrated Cash

Mgmt. Servs., Inc. v. Digital Transactions, Inc., 920 F.2d 171, 173 (2d Cir. 1990) (quoting

Restatement of Torts§ 757).

                New York courts consider six factors in determining whether information

constitutes a trade secret:

        (1) the extent to which the information is known outside of [the holder's]
        business; (2) the extent to which it is known by employees and others involved in
        [the holder's] business; (3) the extent of measures taken by [the holder] to guard
        the secrecy of the information; (4) the value of the information to [the holder] and
        to [its] competitors; (5) the amount of effort or money expended by [the holder] in
        developing the information; (6) the ease or difficulty with which the information
        could be properly acquired or duplicated by others.

Id. (citations omitted).

                Plaintiff cites case law in which client lists - under certain circumstances - have

been found to constitute trade secrets under New York law. (See Pltf. Supp. Reply Br. (Dkt. No.

43) at 6-8) For example, "[a] list of clients may qualify as a trade secret if the potential

customers for a particular product or service 'cannot be readily ascertained outside their

business' but only 'through the expenditure of substantial time and money,"' (id. at 6 (quoting



                                                  18
Giffords Oil Co. v. Wild, 106 A.D.2d 610, 611 (2d Dep't 1984)), or if the client list "include[s]

'information relating to clients that is not readily known in the trade and that is discoverable only

through effort,"' ~ (quoting Stanley Tulchin Assocs., Inc. v. Vignola, 186 A.D.2d 183, 185

(2d Dep't 1992)). These cases do not support Plaintiffs argument that the spreadsheets at issue

here constitute trade secrets, however .

                 As an initial matter, Plaintiff misrepresents the evidence in asserting that Meis

"acknowledged that the materials which she took were proprietary and trade secrets." (Pltf.

Supp. Reply Br. (Dkt. No. 43) at 7) To the contrary, Defendants have consistently maintained

throughout this litigation that none of the information Meis emailed to herself or shared with

Urban Compass is proprietary to Plaintiff. (See Meis Aff. (Dkt. No. 24) ,r 9; Meis Supp. Aff.

(Dkt. No. 46-2) ,r 2) Indeed, Meis maintains that "to the extent any of the information that I

emailed [to] myself is proprietary, I believe it to be proprietary to me." (Meis Aff. (Dkt. No. 23)

,r 11)   As discussed above, Meis also contends that she created the spreadsheets at issue on her

own. Plaintiff has offered little evidence that casts doubt on Meis's representations.

                 With respect to the OLR Customer List, Plaintiff emphasizes that it provided a

lead to Meis concerning Jesse Cahill, and that his name appears on that list. (See Pltf Reply Br.

(Dkt. No. 29) at 8-9) There is no other evidence that Plaintiff played any role in the development

of the OLR Customer List, however. Moreover, the references included in the "Origin" column

in this spreadsheet - which appears to list the source of the customer - indicate that the customer

names were self-generated. The Origin column's references to "personal referral," "StreetEasy/'

"Other Source," and "Facebook" tend to support Meis's explanation that she "placed all serious

potential buyer and rental customer leads that [she] procured through [her] Social Media

marketing, [or] that [she] individually paid for as 'paid leads' from publicly available resources



                                                   19
such as StreetEasy or Zillow, or that [she] procured through [her] sphere of influence, referrals,

friends, or acquaintances into the OLR platform in order to send them active listings based on

criteria the potential customers and [Meis had] discussed." (Meis Supp. Aff. (Dkt. No. 46-2) ,r 5)

               Although Plaintiff asserts that the information contained in the OLR Customer

List "was derived from Plaintiffs OLR company account, and the attachment includes the names

and addresses of Plaintiffs customers" (Levaia Supp. Reply Dec. (Dkt. No. 42) ,r 6), Plaintiff has

offered no evidence that the information at issue came from Modern Spaces' "company account"

or that anyone but Cahill was a "customer" of Modern Spaces.

               In any event, even if Plaintiff could show that the OLR Customer List was

compiled from information maintained by Plaintiff, and/or that the individuals listed in the

spreadsheet are Modern Spaces customers, such a showing would not be sufficient to

demonstrate thatthe OLR Customer List is a trade secret. Plaintiff has offered no evidence that

the OLR Customer list required "the expenditure of substantial time and money" to compile, or

that it contained "information relating to clients that is not readily known in the trade and that is

discoverable only through effort." Individuals seeking to buy or rent residences widely circulate

their names, telephone numbers, and email addresses to real estate brokers. In sum, Plaintiff has

not demonstrated that the OLR Customer List is a trade secret.

               With respect to the "CMS Data Rentals/Sales" spreadsheets, Plaintiff has offered

no evidence in support of its allegation that these spreadsheets reflect "leads [that] were given to

Meis by Modern Spaces." (Levaia Supp. Reply Deel. (Dkt. No. 42) ,r 7) The "entered into

CMS" column on these spreadsheets supports Meis's explanation that (1) the purpose of these

lists was to help Meis keep track of her deals, and (2) the spreadsheets reflect "the necessary

information that [she] was required to enter into Modern Spaces' CMS database per Modern



                                                  20
Spaces' request." (Meis Supp. Aff. (Dkt. No. 46-2) ,r 10) (emphasis in original) Moreover, five

of the deals listed on the CMS Data Rentals/Sales spreadsheet were still pending when Meis

resigned from Modem Spaces, and information concerning these deals was never entered into

CMS.11 (Id.   ,r,r 12-13)   In sum, Plaintiff has not demonstrated that the CMD Data Rentals/Sales

spreadsheet constitutes a trade secret.

                Finally, as to the "Buyers List" spreadsheet, Plaintiff has not offered any evidence

- other than the fact that the Buyers List includes Jesse Cahill's name - to support its claim that

the Buyers List reflects Modem Spaces' customers and information Modem Spaces gathered

from these customers. Even assuming arguendo that the names and information were first

gathered by Modem Spaces, there is no evidence that compiling this list took "substantial time

and money," or that this information "is not readily known in the trade and ... discoverable only

through effort." As Defendant Meis argues, buyers "presumably reach out to every broker in

town ... and offer[] these basic facts about their interests freely so that a broker [can] suggest

properties that match[] their interests." (Meis Supp. Aff. (Dkt. No. 46-2) ,r,r 14-15) Where the

'"effort invested in developing ... customers simply involve[s] widespread canvassing,'" courts

typically find that customer lists do not rise to the level of protected trade secrets. See, ~ , Iron

Mountain Info. Mgmt., Inc. v. Taddeo, 455 F. Supp. 2d 124, 140 (E.D.N.Y. 2006) ("[T]he efforts

to develop the customer contacts largely involved a widespread canvassing on the part of



11 Meis's testimony on this point is corroborated by email communications between Meis and
Modem Spaces's Lisa Ingardia on January 23, 2018 and January 24, 2018, after Meis had
resigned. In these emails, Meis tells Ingardia: "I have 5 pending deals (4 sales and 1 rental) I am
ex[p]e[c]ting to close in the coming weeks/months. I'll provide you with a list of those shortly."
In a later email, Meis supplies Ingardia with details concerning these deals, including the
property addresses, purchase/rental prices, commission percentages, and agent splits. (See Meis
Supp. Aff., Ex. B (Dkt. No. 46-2) at 19) This evidence supports Meis's claim that the CMS Data
Rentals/Sales spreadsheet reflects information she entered into the CMS system, rather than
information supplied by Plaintiff.
                                                   21
Taddeo. Furthermore, ... the list of customer contact information was developed largely

through the efforts of Taddeo both before and during his employment at Iron Mountain, in a

market that is not highly specialized but has many, easily identifiable, potential customers ....

As to both lists, it would not be too difficult for someone to duplicate the names by again

canvassing the market through phone calls and general research.... [T]he Court finds that Iron

Mountain has failed to demonstrate ... that the [customer lists] are entitled to trade secret

protection."); Consol. Brands, Inc. v. Mondi, 638 F. Supp. 152, 157 (E.D.N.Y. 1986) (same).

                Accordingly, the Court concludes that Plaintiff has not demonstrated that the OLR

Customer List, CMS Data Rentals/Sales spreadsheets, or Buyers List constitute trade secrets

under New York law.

                Although Plaintiff has founded its state law unfair competition claim on a theory

that Defendants misappropriated Plaintiffs trade secrets, such a claim does not require proof that

the information misappropriated constituted a trade secret: "[w]here the information [at issue]

'would not otherwise qualify as a trade secret, the unauthorized physical taking and exploitation

of internal company documents, including detailed customer information by an employee for use

in his future business or employment is to be enjoined as unfair competition."' Amphenol Corp.

v. Paul, 993 F. Supp. 2d 100, 112 (D. Conn. 2014), affd, 591 F. App'x 34 (2d Cir. 2015)

(quoting Ecolab Inc. v. Paolo, 753 F. Supp. 1100, 1111 (E.D.N.Y. 1991); Advanced

Magnification Instruments of Oneonta, N.Y., Ltd. v. Minutemen Optical Corp., 135 A.D.2d 889

(3d Dep't 1987)) Accordingly, this Court has considered whether Plaintiff has demonstrated that

the OLR Customer List, CMS Data Rentals/Sales spreadsheets, or Buyers List are proprietary

and confidential as to Plaintiff, albeit not trade secrets.




                                                   22
               For the reasons discussed above, Plaintiff has not demonstrated a likelihood of

success even under this lesser standard. Plaintiff has not shown that any of these spreadsheets

constitute "internal company documents" of which there was an "unauthorized physical taking

and exploitation." Amphenol Corp., 993 F. Supp. 2d 100 at 112. Indeed, Plaintiff has not

offered evidence demonstrating that it created the spreadsheets at issue, or that it was the source

of the information contained therein. Accordingly, Plaintiff has not demonstrated a likelihood of

success on the merits or sufficiently serious questions going to the merits of its state law unfair

competition claim.

               2.      Defend Trade Secrets Act Claim

               Under the Defend Trade Secrets Act, "a party must show 'an unconsented

disclosure or use of a trade secret by one who (i) used improper means to acquire the secret, or,

(ii) at the time of disclosure, knew or had reason to know that the trade secret was acquired

through improper means, under circumstances giving rise to a duty to maintain the secrecy of the

trade secret, or derived from or through a person who owed such a duty."' Free Country Ltd v.

Drennen, 235 F. Supp. 3d 559,565 (S.D.N.Y. 2016) (quoting Syntel Sterling Best Shores

Mauritius Ltd. v. Trizetto Grp., Inc., No. 15 Civ. 211 (LGS) (RLE), 2016 WL 5338550, at *6

(S.D.N.Y. Sept. 23, 2016)). The DTSA defines trade secrets as "any business information that,

'(A) the owner thereof has taken reasonable measures to keep such information secret; and (B)

... derives independent economic value, actual or potential, from not being generally known to,

and not being readily ascertainable through proper means, by another person who can obtain

economic value from the disclosure or use of the information."' Gen. Sec., Inc. v. Commercial

Fire & Sec., Inc., No. 17 Civ. 1194 (DRH) (AYS), 2018 WL 3118274, at *4 (E.D.N.Y. June 25,

2018) (quoting 18 U.S.C. § 1839(3)(A)-(B)). "'Improper means' under the Act includes 'theft,



                                                 23
bribery, misrepresentation, [and] breach or inducement of a breach of a duty to maintain

secrecy,' but excludes 'reverse engineering, independent derivation, or any other lawful means

of acquisition."' AUA Private Equity Partners, LLC v. Soto, No. 17 Civ. 8035 (GHW), 2018

WL 1684339, at *4 (S.D.N.Y. Apr. 5, 2018) (quoting 18 U.S.C. § 1839(6)).

                In its moving papers, Plaintiff merely argues that, "[g]iven the broad definition of

'trade secret,' it is evident that the proprietary information taken by Meis certainly qualifies as

trade secrets, including compilation listings and prospective clients. Accordingly, Modem

Spaces has established trade secret protection under federal law as well as under state law."

(Pltf. Br. (Dkt. No. 11) at 19).

                In its supplemental briefing, Plaintiff merely asserts that OLR Customer List, the

CMS Data spreadsheets, and the Buyer's List are "certainly 'business' documents which Plaintiff

had taken 'reasonable measures to keep ... secret' and [which] w[ere] not 'readily ascertainable'

by another party. Therefore, these documents constitute 'trade secret[ s]' under the DTSA as well

as under New York law." (Pltf. Supp. Reply Br. (Dkt. No. 43) at 9-10)

                Because Plaintiff has offered little evidence that (1) it created the OLR Customer

List, CMS Data Sales/Rentals spreadsheets, or Buyers List; or (2) Plaintiff was the source of the

information set forth in these spreadsheets, Plaintiff has not shown either that it was the "owner"

of the documents or information contained therein, or that any "improper means" were used to

acquire the documents or information. Accordingly, Plaintiff has not met its burden of

demonstrating a likelihood of success on the merits, or sufficiently serious questions going to the

merits, with respect to its DTSA claim.




                                                  24
               3.      Breach of Contract Claim

               The Agreement between Modem Spaces and Meis provides for the application of

New York law. (See Meis Supp. Aff., Ex. A (Dkt. No. 46-2) ,r 1 l(b)) ("This Agreement shall be

construed in accordance with and all disputes relating hereto shall be governed by the laws of the

State of New York[.]")) "Under New York law, the elements of a breach of contract claim are

(1) the existence of an agreement; (2) adequate performance of the contract by the plaintiff; (3)

breach of contract by the defendant; and (4) damages." Swan Media Grp., Inc. v. Staub, 841 F.

Supp. 2d 804, 807 (S.D.N.Y. 2012) (citing Eternity Global Master Fund Ltd. v. Morgan Guar.

Trust Co., 375 F.3d 168, 177 (2d Cir. 2004)).

               With respect to the first element, it is undisputed that the Agreement contains a

non-disclosure provision, which provides that "any information to which [Meis] ha[ s] access at

MODERN SPACES and/or which is related to the business of MODERN SPACES whether

printed, written or computerized, including without limitation, open listings, exclusive listings,

co-exclusive listings, co-brokers listings, names, addresses and telephone numbers pertaining to

or in connection with any such listings, is deemed confidential and proprietary to MODERN

SPACES (the 'Proprietary Information')." (Meis Supp. Aff., Ex. A (Dkt. No. 46-2) ,r I0(a))

When Meis's association with Modem Spaces ended, she would be obligated to turn over "all

written materials ... concerning the Proprietary Information," and "not to use or disclose to

others any proprietary information without the written permission of MODERN SPACES." (Id.)

               Meis argues that the Agreement's non-disclosure provision is impermissibly

overbroad, noting that it purports to prevent her from using publicly available information, such

as listing information, that the rest of the world can use. (Defs. Br. (Dkt. No. 19) at 25) As a




                                                 25
result, Meis contends that the non-disclosure provision is an unenforceable and unlawful restraint

on competition.   ffih at 25-26)
               "Restrictive covenants, such as ... confidentiality agreements[], are subject to

specific enforcement to the extent that they are '"reasonable in time and area, necessary to

protect the employer's legitimate interests, not harmful to the general public and not

unreasonably burdensome to the employee.""' Ashland Mgmt. Inc. v. Altair Investments NA,

LLC, 59 A.D.3d 97, 102 (1st Dept. 2008) (quoting BDO Seidman v. Hirshberg, 93 N.Y.2d 382,

389 (1999)), aff'd as modified, 14 N.Y.3d 774 (2010). "With respect to covenants aimed at

protecting against misappropriation of an employer's trade secrets or confidential customer lists,

'courts ... recognize the legitimate interest an employer has in safeguarding that which has

made his business successful and to protect himself against deliberate surreptitious commercial

piracy. Thus, restrictive covenants will be enforceable to the extent necessary to prevent the

disclosure or use of trade secrets or confidential customer information."' Id. (quoting Reed,

Roberts Assocs., Inc. v. Strauman, 40 N.Y.2d 303, 308 (1976)); Stanley Tulchin Assocs., Inc. v.

Vignola, 186 A.D.2d 183, 185-86 (2nd Dept. 1992) (finding restrictive covenant overbroad, and

enforcing it only as to plaintiffs client lists, which "contain[ed] information relating to clients

that is not readily known in the trade and that is discoverable only through effort").

               Here, the Agreement's non-disclosure provision is unreasonable in time and area,

is not necessary to protect Plaintiffs legitimate interests, and is unreasonably burdensome to the

employee. The Agreement is impermissibly overbroad in that it seeks to restrain Meis from

disclosing "any information to which [she] ha[d] access at MODERN SPACES and/or which is

related to the business of MODERN SPACES," regardless of whether that material constitutes a

trade secret or is otherwise proprietary and confidential. (See Meis Supp. Aff., Ex. A (Dkt. No.



                                                  26
46-2) ,r IO(a)); see also Columbia Ribbon & Carbon Mfg. Co. v. A-1-A Corp., 42 N.Y.2d 496,

498-99 (1977) (finding nondisclosure provision preventing employee from disclosing "to any

person, firm or corporation, the name, address or requirements of any customer or prospective

customer of the Company and ... any other information that he has or shall have acquired during

his period of employment, insofar as the same is or may be necessary to protect the Company's

business" to be overbroad, because "its broad-sweeping language is unrestrained by any

limitations keyed to uniqueness, trade secrets, confidentiality or even competitive unfairness").

               Even if enforcement of the Agreement's non-disclosure provision were limited to

trade secret and other proprietary and confidential information, Plaintiff could not demonstrate a

breach because - as discussed above-Plaintiff has not demonstrated that any of the information

Meis emailed to herself constitutes a trade secret or other proprietary and confidential

information. Accordingly, Plaintiff has not demonstrated a likelihood of success on the merits or

sufficiently serious questions going to the merits with respect to its breach of contract claim, and

its request for a preliminary injunction will be denied.




                                                 27
                                        CONCLUSION

              For the reasons stated above, Plaintiff's application for a preliminary injunction is

denied. 12 The Clerk of Court will terminate the motion (Dkt. No. 10).

Dated: New York, New York
       January Ifs_, 2019
                                             SO ORDERED.




                                             Paul G. Gardephe
                                             United States District Judge




12Defendants' application for an award of attorneys' fees and costs (see Kirsch Supp. Deel.
(Dkt. No. 46-3) ~ 13) is likewise denied.



                                                28
